Title: William Withering’s “On Calculus Complaints”: Résumé, [after 24 August 1782]
From: Withering, William
To: 


When Franklin fell ill, Benjamin Vaughan (then in Paris) sought medical advice from the eminent British physician William Withering, whose areas of research included “human calculi” or stones. Withering’s reply is missing, but Franklin later described it as “a very ingenious & judicious Letter (as it appear’d to me) written by you on the Subject of calculous Complaints & the Remedies that had been propos’d for them.” Withering’s “On Calculous Complaints,” dated 1782 and published in a posthumous collection of his works, is in the form of an essay but was obviously drawn from this letter. We summarize it here, as Withering’s editor reported that the doctor wrote this overview of the stone and its treatments “in compliance with the wishes of Dr. F. and his friends.” In his reply to Vaughan, Withering also invited Franklin to send him an account of his case so that he might be able to recommend a specific course of treatment. Franklin waited until another acute attack of the stone in early 1784 to take Withering up on this offer.
 
<[after Aug. 24, 1782]: Believing the stone to be composed of “calcareous earth, fixed air, and some animal gluten,” many doctors had reasoned that the glue holding the particles together might be dissolved by soap lye, lime water, and “caustic vegetable alkali.” These methods proved ineffectual. Other research suggested that stones might be dissolved by “fixed air,” or carbon dioxide. Physicians whom Withering respected had their patients drink large quantities of “fixed air water.” This produced so many successes that Withering tried injecting fixed air directly into the bladder. His technique was not painful to the patients but the results were mixed, and Withering eventually realized that fixed air was not a cure. He then undertook a series of rigorous chemical analyses on a variety of stones, and concluded that “not one of them contained a single particle of calcareous earth; nor would it be easy to demonstrate that they contain any earth at all.” Convinced that “mistaken principles had led us to erroneous practice,” he was currently trying to determine a better method of treatment based on “attentive observation of nature and from facts supported upon the basis of large experience,” which would of course take time. Withering concluded with a section on his observations and recent hypotheses. These included the firm belief that a “sudden check to the perspiration” is certain to induce an attack.>
